internal_revenue_service number release date index number --------------------------------------- ------------------ ---------------------------------------- ------------------------------------ legend legend taxpayer --------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb hw plr-145157-07 date date ---------------- --------------------------------------------------------------------------------- plan retirement_plan ------------------------------------------------------------------------------------------------------- dear -------------- this is in reply to your letter dated date requesting rulings on behalf of taxpayer concerning whether certain benefits paid_by the plan to active and former employees are excludable from gross_income under sec_106 and sec_105 of the internal_revenue_code the code plan was established as part of a collective bargaining agreement and is a self-funded multiemployer welfare plan that provides benefits to eligible active and former employees who are determined to have ------------ as defined in the plan taxpayer is trustee of the trust that administers the plan the trust is a tax exempt_organization under sec_501 of the code the trust receives employer contributions sufficient to pay estimated plan benefits and expenses plan provides coverage to active and former eligible employees an employee is eligible if the individual is vested under the retirement_plan due to credited service or the individual has received total and permanent disability benefits all employees who satisfy the plan’s eligibility requirements and are determined by the taxpayer to have ------------ as defined in the plan receive the same benefits under the plan benefits do not vary based upon age years_of_service or compensation plr-145157-07 plan reimburses or pays for certain expenses as follows the costs of substantiated institutional custodial care institutional charges home custodial care provided by an unrelated third party physician services durable medical equipment and prescription medication up to of the maximum benefit payable for any month in which the eligible_employee was admitted as an in-patient to an institution and the costs of substantiated home custodial care provided by an unrelated third party physician services durable medical equipment and prescription medication up to of the maximum benefit payable for any month in which the eligible_employee was not admitted as an in-patient to an institution the benefits are payable for the duration of the eligible employee’s ------------ and cease if the eligible_employee is determined by the taxpayer to no longer have ------------ sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or other wise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent that such amounts are attributable to contributions by the employer that are not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 for the taxpayer or the taxpayer’s spouse and dependents as defined in sec_152 revrul_62_199 1962_2_cb_32 states that the exclusion under sec_106 is applicable to amounts paid for the benefit of retired employees as well as current employees plr-145157-07 sec_213 of the code generally provides that expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 are deductible to the extent such expenses exceed percent of adjusted_gross_income sec_213 of the code defines the term medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body medical_care also includes amounts paid for qualified_long-term_care_services as defined in sec_7702b or for any qualified_long-term_care_insurance_contract as defined in sec_7702b see sec_213 and d however nothing in sec_213 and d indicate that qualified_long-term_care_services as defined in sec_7702b have to be provided pursuant to a qualified_long-term_care_insurance_contract as defined in sec_7702b in order to be treated as medical_care for purposes of sec_213 based on the representations made and authorities cited above we conclude that contributions paid to the plan and payments made from plan which are used to pay for benefits that qualify as medical_care under sec_213 of the code are excludable from the gross_income of eligible active and former employees under sec_106 and sec_105 of the code no opinion is expressed concerning the federal tax consequences of the plan under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2008_3 2008_1_irb_110 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 of the code for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives cc harry beker chief health welfare branch office of associate chief_counsel division counsel tax exempt government entities sincerely
